Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     August 06, 2015

The Court of Appeals hereby passes the following order:

A15I0262. PHILLIP JACKSON v. RUFUS OLADAPO, et al.

       Phillip Jackson sued Rufus Oladapo, Danforth, LLC, Amos Ajo, Le Jardin
Community Association, Inc., Tapestry at Le Jardin Owners Association, Inc.,
Giverny at Le Jardin Owners Association, Inc, Community Club Management, Inc.,
and Diane Clark. On July 14, 2015, the trial court entered one order granting a motion
to dismiss filed by Oladapo and Danforth, LLC and a second order granting a motion
to dismiss filed by the remaining defendants. The trial court granted certificates of
immediate review from both orders, and Jackson filed this application for
interlocutory appeal.1
       “Pursuant to OCGA § 9-11-54 (b), a direct appeal is proper where the trial
court specifically determines that its ruling on a claim is final and that there is no just
reason for delay.” Sam’s Wholesale Club v. Riley, 241 Ga. App. 693, 695 (1) (527
SE2d 293) (1999). Here, the trial court’s order contains an express finding that there
is no just reason for delay and that its ruling is final. Accordingly, Jackson may
appeal the order directly.
       “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the [applicant has] not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246)
(2004). Accordingly, Jackson’s application for interlocutory appeal is hereby
GRANTED. He shall have ten days from the date of this order to file a notice of


       1
        It appears from the trial court’s certificate of immediate review that a
counterclaim remains pending.
appeal if he has not already done so. The clerk of the superior court is directed to
include a copy of this order in the appeal record transmitted to this Court.

                                       Court of Appeals of the State of Georgia
                                                                            08/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.